DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Office acknowledges the Request for Continued Examination (RCE) filed on 22 August 2022, in which: 
Claims 1-15 are currently pending.
Claims 1-5, 8 and 13 are currently amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US 2007/0086712) in view of Leising et al. (US 2008/0044127, hereinafter “Leising”) and Coleman (US 7,991,257).
With respect to Claim 1 (Currently Amended), Shani teaches an optical device for controlling light comprising:
a transparent substrate having one or more surfaces (Shani: Para. [0255]; Figs. 7a-b, optical device 30 comprises a transparent substrate formed of one or more layers; Para. [0284]) for emitting light from one or more external single-mode light sources (Shani: Figs. 7a-b; Para. [0241], one or more light sources for producing illuminating light in device 30);
one or more optical waveguides for guiding the emitted light, wherein the one or more waveguides are formed within the transparent substrate (Shani: Para. [0255]; Figs. 4a and 7a, a plurality of waveguides bends 48 embedded in the tight transmitting substrate of device 30) and each of the one or more optical waveguides extending through the transparent substrate before curving toward the one or more surfaces and each of the waveguides terminating at a plurality of outputs (Shani: Para. [0255]; Figs. 7a-b, the waveguides 48 extend through the light transmissive element 34 before bending to terminate at the surface of the substrate at output facets 46),
wherein light that is coupled from one of the one or more external light sources into a corresponding one of the one or more optical waveguides (Shani: Fig. 7B, external light source 72) is distributed to the plurality of outputs of the corresponding one of the one or more optical waveguides, wherein the plurality of outputs are within the transparent substrate or at the one or more surfaces of the transparent substrate (Shani: Para. [0289]; Figs. 7a-b, a plurality of exit facets 46 at the surface of the light transmissive elements 34).  
Shani fails to expressly disclose one or more waveguides formed by direct laser writing.
However, Leising discloses one or more waveguides formed by direct laser writing (Leising: Fig. 4; Para. [0043], the waveguide structure is produced in the optical layer by photon irradiation).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Shani, to incorporate laser etching for the waveguide structure, as taught by Leising, in order to provide optoelectronic components that are directly embedded in the optical layer, thus avoiding surface-mounting such components (Leising: Para. [0012]).
Shani as modified by Leising fails to expressly disclose:
each of the one or more waveguides comprising one or more directional couplers configured for distributing light to the plurality of outputs of the corresponding waveguide.
However, Coleman discloses:
each of the one or more waveguides comprising one or more directional couplers configured for distributing light to the plurality of outputs of the corresponding waveguide (Coleman: Fig. 7, a plurality of light redirecting surface features 702 disposed within the light transmitting material).
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Shani and Leising, to incorporate light redirecting surface features, as taught by Coleman, in order to reduce moiré interference (Coleman: Col. 21, lines 13-25).  

With respect to Claim 4 (Currently Amended), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 1 further comprising a plurality of the optical waveguides, wherein the outputs of the plurality of optical waveguides form a visual display (Shani: Fig. 7a-b, facets 46 output light from the plurality of waveguides 48). 
 
With respect to Claim 5 (Currently Amended), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 1, further comprising a plurality of optical waveguides, wherein the outputs of the plurality of optical waveguides form a backlight for a visual display (Shani: Para. [0283]).

With respect to Claim 6 (Original), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 5, wherein the plurality of waveguides comprises one waveguide for each subpixel of the visual display (Shani: Paras. [0288], [0311]).  

With respect to Claim 7 (Previously Presented), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 5, wherein the transparent substrate comprises wedges for reflecting light towards the one or more outputs or the one or more surfaces of the transparent substrate (Shani: Para. [0063]).  

With respect to Claim 8 (Currently Amended), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 4, further comprising: 
one or more light sources configured to transmit light into an input of each of the plurality of optical waveguides, wherein the one or more light sources include multimode light sources (Shani: Figs. 7a-b; Para. [0241], one or more light sources for producing illuminating light in device 30; Para. [0288]).

With respect to Claim  9 (Currently Amended), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 4, wherein the outputs of the plurality of optical waveguides form an array (Shani: Fig. 7a, output of waveguides 48 forms an array of facets 46).

With respect to Claim 10 (Previously Presented), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 1, wherein the outputs of the plurality of optical waveguides are formed at different distances from the surface of the transparent substrate (Shani: Fig. 4a-b; Para. [0255]). 

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Leising and Coleman, as applied to claims 1 and 4-10 above, and further in view of Langer (US 2013/0202488, hereinafter “Langer”).
With respect to Claim 11 (Previously Presented), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 1.
The combination of Shani and Leising fail to expressly disclose wherein the transparent substrate consists of one of glass, crystal, or thermoplastic polymer.
However, Langer discloses wherein the transparent substrate consists of one of glass, crystal, or thermoplastic polymer (Langer: Para. [0018], the optical layer may be a glass-like organic-inorganic hybrid polymer, such as the hybrid polymer known by the designation of ORMOCER which due to its glass-like properties as well as chemical stability is well-suited for a sensor field, such as a touch display or a sensor in aggressive media).
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Shani and Leising, to incorporate using a glass-like organic-inorganic hybrid polymer, as taught by Langer, in order to provide a waveguide material with glass-like properties as well as chemical stability for use as a touch sensor display (Langer: Para. [0018]).

With respect to Claim 14 (Previously Presented), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 1.
The combination of Shani and Leising fail to expressly disclose the integrated optical touch sensing display device comprising the optical devices of claim 1.
However, Langer discloses the integrated optical touch sensing display device comprising the optical devices of claim 1 (Langer: Para. [0020]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Shani and Leising, to incorporate using a glass-like organic-inorganic hybrid polymer, as taught by Langer, in order to provide a waveguide material with glass-like properties as well as chemical stability for use as a touch sensor display (Langer: Para. [0018]).

With respect to Claim 15 (Previously Presented), the combination of Shani as modified by Leising and Coleman teaches the optical device of claim 1.
The combination of Shani and Leising fail to expressly disclose wherein the transparent substrate consists of one of borosilicate glass, sapphire, or thermoplastic polymer.
However, Langer discloses wherein the transparent substrate consists of one of borosilicate glass, sapphire, or thermoplastic polymer (Langer: Para. [0018]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Shani and Leising, to incorporate using a glass-like organic-inorganic hybrid polymer, as taught by Langer, in order to provide a waveguide material with glass-like properties as well as chemical stability for use as a touch sensor display (Langer: Para. [0018]).
 
Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Langer in view of Shani and Coleman.
With respect to Claim 2 (Currently Amended), Langer teaches an optical touch sensing device (Langer: Para. [0041]) comprising: 
a transparent substrate having one or more touch surfaces (Langer: Para. [0020], [0026]; Fig. 1, optical layer 3 formed on a transparent substrate 2); 
one or more single-mode light sources (Langer: Para. [0041]; Fig. 1, light source 4); 
one or more photodetectors (Langer: Para. [0041]; Fig. 1, receiver 5); 
one or more optical waveguides formed within the transparent substrate by direct laser writing (Langer: Para. [0041], optical waveguide is structured in a manner known per se by a TPA process in the photopolymerizable material of the optical layer 3 in the desired manner), 
wherein each of the one or more optical waveguides is in optical communication with at least one of the light sources and at least one of the photodetectors (Langer: Para. [0067]; Figs. 1 and 8, the output ends of the optical waveguides can be led to various light receivers 5 or at least to various detector regions of light receivers 5) and
wherein the device is configured to determine a change in amplitude of light transmitted through the one or more optical waveguides when an object is proximal or in contact with the touch surface (Langer: Paras. [0048], [0053]; Fig. 8) and associate the change in amplitude of light transmitted with one or more points on the touch surface (Langer: Paras. [0066] – [0067]; Fig. 8, the individual optical waveguides 7 must be distinguishable from one another in terms of their light signals, both in the lines and in the columns, so as to be able to identify the respective "switching point" or "touch point", i.e. the respective sensor region 8 that was activated according to its coordinates (line/column));
the device is configured to determine changes in backreflection using the directional coupler based on the determined change in amplitude of light from the output through the one or more optical waveguides (Langer: Para. [0059], change of the light intensity in the optical waveguide 7 is in turn converted into an electric signal in the light receiver 5, which signal is evaluated in the evaluating unit 6 in order to indicate the respective analyte 13).
Langer fails to expressly disclose:
each of the one or more waveguides comprises a plurality of outputs from which light may be emitted, wherein light that is coupled from one of the one or more single-mode light sources into a corresponding one of the one or more waveguides is distributed to the plurality of outputs of the corresponding one of the one or more waveguides; and
wherein at least one output of the one or more optical waveguides is substantially perpendicular to the touch surface.
However, Shani discloses:
each of the one or more waveguides comprises a plurality of outputs from which light may be emitted (Shani: Para. [0255]; Figs. 7a-b, the waveguides 48 extend through the light transmissive element 34 before bending to terminate at the surface of the substrate at exit facets 46), wherein light that is coupled from one of the one or more single-mode light sources into a corresponding one of the one or more waveguides is distributed to the plurality of outputs of the corresponding one of the one or more waveguides (Shani: Para. [0289]; Figs. 7a-b, external light source 72 a plurality of exit facets 46 at the surface of the light transmissive elements 34).; and
wherein at least one output of the one or more optical waveguides is substantially perpendicular to the touch surface (Shani: Para. [0255]; Figs. 7a-b, the waveguides 48 extend through the substrate before bending to terminate at the surface of the substrate; small facet 44 is substantially orthogonal to exit facets 46).
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical touch sensing device, as taught by Langer, to incorporate the optical waveguide structure as an image output device, as taught by Shani, in order provide image output device disposed behind the optical touch sensor which operates with reduced power consumption and bulkiness (Shani: Para. [0018]).
Langer as modified by Shani fails to expressly disclose:
the waveguide comprising one or more directional couplers.
However, Coleman discloses:
the waveguide comprising one or more directional couplers (Coleman: Col. 60, lines 6-26; Fig. 7, a plurality of light redirecting surface features 702 disposed within the light transmitting material).
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Langer and Shani, to incorporate light redirecting surface features, as taught by Coleman, in order to reduce moiré interference (Coleman: Col. 21, lines 13-25).  

With respect to Claim 3 (Currently Amended), the combination of Langer as modified by Shani and Coleman teaches the optical touch sensing device of claim 2, wherein one or more of the one or more waveguides are substantially parallel to the touch surface and the device is configured to determine a change in an evanescent field from the change in light amplitude through the one or more waveguides when an object is proximal or touches the touch surface (Langer: Fig. 2A; Paras. [0053] and [0056] – [0058]).  

With respect to Claim 12 (Previously Presented), the combination of Langer as modified by Shani teaches an integrated optical touch sensing display device comprising the optical devices of claim 2 (Langer: Fig. 1; Para. [0063]).

With respect to Claim 13 (Currently Amended), the combination of Langer as modified by Shani and Coleman teaches the integrated optical touch sensing display device of claim 12, 
wherein one or more of the one or more optical waveguides are substantially parallel to the touch surface and the device is configured to determine a change in an evanescent field from the change in light amplitude through the one or more optical waveguides when an object is proximal or touches the touch surface (Langer: Paras. [0020], [0026] and [0066]).

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-15 have been fully considered but not found persuasive.
On page 7 of Remarks, Applicant argues, “Fig. 7a is an exploded perspective view and actually shows only tapering of the waveguides. Shani therefore fails to teach or suggest wherein light that is coupled from one of the one or more external light sources into a corresponding one or more optical waveguides is distributed to the plurality of outputs of the corresponding one of the one or more optical waveguides, wherein the plurality of outputs are within the transparent substrate or at the one or more surfaces of the transparent substrate.”
The Office respectfully disagrees.  While Shani, at Figs. 7A-B and Para. [0289], is representative of transmitting an image via optical resizing; however, the Office notes that as currently worded the claims recite open-ended claim language.  The use of the term “comprising” does not preclude additional elements from being read into the broadest reasonable interpretation of the claims.  Shani, at Fig. 7A, discloses an external light source 72, a plurality of waveguide bends 48 disposed within a plurality of light transmissive elements 34 and a plurality of output facets 46.  As such, it is maintained that Shani discloses the broadest reasonable interpretation (BRI) of the argued claim limitation. 

On pages 10-11 of Remarks, Applicant Argues, “a combination of Langer with Shani would be inoperable and would require a substantial change in the fundamental function and operation of at least one of Langer and Shani.”
The Office respectfully disagrees with Applicant’s assertion in that the combination of Langer as modified by Shani would render the combination inoperable. Examiner recognizes that references cannot be arbitrarily combined, and that there must be reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. Langer, at Para. [0020] and [0026], contemplates a display output device employed below the optical layer 3, so as to realize a touch screen.  Also, since the principle operation, as taught by Langer, is to ultimately provide a compact rigid touch display suitable for use in the field, Para. [0018]. As such, applying the secondary teachings of Shani regarding the display output device, as disclosed in Para. [0189], would merely enhance the principle operation of the device, as taught by Langer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625